File No . 333-100610 811-21236 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N‑1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre‑Effective Amendment No.[] Post‑Effective Amendment No. 15 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 15 [X] (Check appropriate box or boxes.) DREYFUS STOCK FUNDS (Exact Name of Registrant as Specified in Charter) c/o The Dreyfus Corporation 200 Park Avenue, New York, New York 10166 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (212) 922-6000 Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) X immediately upon filing pursuant to paragraph (b) on (date) pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on (date) pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement pursuant Rule 485(b) under the Securities Act of 1933 and has duly caused this Post-Effective Amendment to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York, and State of New York on the 10th day of February, 2011. DREYFUS STOCK FUNDS BY: /s/Bradley J. Skapyak* Bradley J. Skapyak, PRESIDENT Pursuant to the requirements of the Securities Act of 1933, this Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated. Signatures Title Date /s/Bradley J. Skapyak* Bradley J. Skapyak President Principal Executive Officer) 02/10/11 /s/James Windels* James Windels Treasurer Principal Financial and Accounting Officer) 02/10/11 /s/Joseph S. DiMartino* Joseph S. DiMartino Chairman of the Board 02/10/11 /s/David W. Burke* David W. Burke Board Member 02/10/11 /s/William Hodding Carter III* William Hodding Carter III Board Member 02/10/11 /s/Gordon J. Davis* Gordon J. Davis Board Member 02/10/11 /s/Joni Evans* Joni Evans Board Member 02/10/11 /s/Ehud Houminer* Ehud Houminer Board Member 02/10/11 /s/Richard C. Leone* Richard C. Leone Board Member 02/10/11 /s/Hans C. Mautner* Hans C. Mautner Board Member 02/10/11 /s/Robin A. Melvin* Robin A. Melvin Board Member 02/10/11 /s/Burton N. Wallack* Burton N. Wallack Board Member 02/10/11 /s/John E. Zuccotti* John E. Zuccotti Board Member 02/10/11 *BY: /s/John B. Hammalian John B. Hammalian, Attorney-in-Fact INDEX OF EXHIBITS Exhibit-101.SCH Taxonomy Exhibit -101.INS Instance Document Exhibit  101.CAL Calculation Linkbase Exhibit  101.PRE Presentation Linkbase Exhibit  101.DEF Definition linkbase Exhibit - 101.LAB Label Linkbase
